 


115 HRES 1084 EH: Providing for consideration of the bill (H.R. 6756) to amend the Internal Revenue Code of 1986 to promote new business innovation, and for other purposes; providing for consideration of the bill (H.R. 6757) to amend the Internal Revenue Code of 1986 to encourage retirement and family savings, and for other purposes; providing for consideration of the bill (H.R. 6760) to amend the Internal Revenue Code of 1986 to make permanent certain provisions of the Tax Cuts and Jobs Act affecting individuals, families, and small businesses; and providing for proceedings during the period from October 1, 2018, through November 12, 2018.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1084 
In the House of Representatives, U. S.,

September 27, 2018
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6756) to amend the Internal Revenue Code of 1986 to promote new business innovation, and for other purposes; providing for consideration of the bill (H.R. 6757) to amend the Internal Revenue Code of 1986 to encourage retirement and family savings, and for other purposes; providing for consideration of the bill (H.R. 6760) to amend the Internal Revenue Code of 1986 to make permanent certain provisions of the Tax Cuts and Jobs Act affecting individuals, families, and small businesses; and providing for proceedings during the period from October 1, 2018, through November 12, 2018. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6756) to amend the Internal Revenue Code of 1986 to promote new business innovation, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6757) to amend the Internal Revenue Code of 1986 to encourage retirement and family savings, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, modified by the amendment printed in part B of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
3.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6760) to amend the Internal Revenue Code of 1986 to make permanent certain provisions of the Tax Cuts and Jobs Act affecting individuals, families, and small businesses. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, modified by the amendment printed in part C of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. The yeas and nays shall be considered as ordered on the question of passage. Clause 5(b) of rule XXI shall not apply to the bill or amendments thereto.  4.On any legislative day during the period from October 1, 2018, through November 12, 2018— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and  (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I.  6.Each day during the period addressed by section 4 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
7.Each day during the period addressed by section 4 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.  8.Each day during the period addressed by section 4 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII. 
 
Karen L. Haas,Clerk.
